Filed 5/5/22 P. v. Mendoza CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


 THE PEOPLE,

           Plaintiff and Respondent,                                      E076501

 v.                                                                       (Super.Ct.No. RIF1802471)

 VICTOR MENDOZA,                                                          OPINION

           Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Samuel Diaz, Jr., Judge.

Affirmed in part, reversed in part, and remanded with directions.

         Sharon G. Wrubel, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Arlene A. Sevidal, Acting Senior Assistant Attorney General, and Charles C.

Ragland and Joseph C. Anagnos, Deputy Attorneys General, for Plaintiff and

Respondent.



                                                             1
       Defendant Victor Mendoza used violence of some kind to force an aged and sickly

friend to leave his home, walk several blocks, and go into an open field; the victim’s

blood was later found strewn throughout his kitchen/living room. Once in the field, the

victim was killed with 12 to 15 blows from a machete.

       Defendant denied inflicting the fatal blows. He testified that a person he knew

only as “Miklo” forced him to bring the victim to the field by threatening to kill

defendant’s family. Supposedly Miklo told defendant that he merely wanted to question

the victim about allegations that the victim was a child molester, but Miklo killed the

victim immediately upon arrival instead.

       After a jury trial, defendant was found guilty of first degree murder, on a felony-

murder theory (§§ 187, subd. (a), 189, subds. (a), (e)), with a kidnapping-murder special

circumstance (§ 190.2, subd. (a)(17)(B)). He was sentenced to life in prison without the

possibility of parole, along with the usual fines, fees, and ancillary orders.

       Defendant contends that the trial court erred by:

       (1) Excluding evidence that defendant had been told that the victim had molested

his own grandchildren.

       (2) Refusing to give CALCRIM No. 224, concerning the sufficiency of

circumstantial evidence.

       (3) Failing to give a flight instruction.

       (4) Imposing a $10,000 restitution fine without holding a hearing on defendant’s

ability to pay and without sufficient evidence of his ability to pay.



                                              2
       We agree that the trial court erred both by refusing to give CALCRIM No. 224

and by failing to give a flight instruction, but the errors were harmless. We find no other

error affecting the conviction. Finally — once we treat certain arguments that the People

have failed to raise as forfeited — we conclude that there was insufficient evidence of

defendant’s ability to pay the restitution fine. Accordingly, we will remand with

directions to reconsider the imposition and the amount of the restitution fine; otherwise,

we will affirm.

                                             I

                                   STATEMENT OF FACTS

       A.     Prosecution Evidence.

              1.       Background.

       As of 2018, victim Larry Valverde was 65 years old. He was “short and

somewhat frail.” He suffered from diabetes and kidney failure; he was on dialysis. He

lived on Sunnymead Boulevard in Moreno Valley.

       Defendant lived two doors away, with his mother. His children lived with his

ex-girlfriend, a couple of miles away. Defendant and Valverde had been friends and

neighbors for five or six years.

       Valverde’s adult daughter Aryn lived across the street from Valverde. She would

check on him “sporadically throughout the day[.]” She was in a relationship with

defendant’s brother.

       On May 16, 2018, defendant moved in with Valverde.



                                             3
              2.     May 18-19: The Night of the Crime.

       On May 18, around 9:00 or 10:00 p.m., Aryn was at Valverde’s house briefly to

borrow his TV remote control. Defendant and Valverde were there, along with one

Tanya Gil.1

       Surveillance video showed that at 11:37 p.m., the side door of Valverde’s house

opened. At 11:38 p.m., an interior light went on. At 11:49 p.m., the side door closed. At

11:51 p.m., it opened again. At 12:02 a.m., the front door opened; two “silhouettes”

came out. At trial, Aryn identified them as defendant and her father.

       One was holding something white — possibly a paper towel — up to his face.

The other was holding something under his right arm. They then “walk[ed] out of

frame.” Surveillance video from a different camera showed two people walking west on

Sunnymead Boulevard toward Graham Street.2

       Sometime in the middle of the night, Aryn let her dog out into her back yard; she

noticed that Valverde’s lights were on and there was a roll of paper towels on a chair on

the front porch.

       On May 19, at about 6:00 a.m., defendant showed up at the home of his friend,

Ignacio Cortez. Defendant looked tired; his clothing looked as if “he had been rolling




       1      Gil died before trial in a car accident.
       2      The video has not been transmitted to us. According to the trial court,
however, it showed one person limping and another person pushing him.


                                              4
around in dirt[.]” He asked for a shower and a change of clothes. Cortez did not let him

shower but did give him clothes.

       Around 7:00 a.m., when Cortez had to go on an errand, defendant asked to go with

him. After the errand, Cortez dropped defendant off at a location that defendant

specified.

       Also around 7:00 a.m., Aryn went to her father’s house. The front door was

closed. When she opened it, she found that “[t]he whole front entrance . . . was covered

in blood.” No one was inside. Valverde’s wallet and cellphone were on his bed. Aryn

called the police.

       At about 8:00 a.m., an officer arrived at Valverde’s house. There was blood in the

entryway and “throughout” the kitchen/living room area, “on the couch, on the floor.”

There were “a few” bloody paper towels. There was also blood on the back porch, along

with more bloody paper towels. There was “[a] large amount of blood” on, inside of, and

outside of a side door. There were two bloody shoeprints.

       One of Valverde’s shirts and one of defendant’s shirts were on the floor by the

side door. On a chair in the front yard, there was the roll of paper towels that Aryn had

seen, with some blood on it.

       A trail of blood droplets on the sidewalk led west down Sunnymead Boulevard,

then north on Graham, then west again on Olivewood Plaza. It ended at an open field.

There was a particularly large deposit of blood outside an AutoZone.




                                             5
              3.      May 20: The discovery of Valverde’s body.

       On May 20, the police tracked the blood trail further, into and through the field. It

petered out near a homeless encampment. They continued to search the area. In some

brush, they found a serrated machete, with what appeared to be blood on the blade. Then,

about 30 feet away, in a ditch, they found Valverde’s dead body.

       There were parallel cuts on the back of his head and neck. These had been

inflicted by some 12 to 15 separate blows from a “chop-type” weapon, such as a machete.

One “very large” cut had fractured the back of his skull and severed his spinal cord as

well as the carotid and vertebral arteries.

       Valverde had also been hit in the mouth, as shown by broken teeth and cut and

bruised lips. His nose and one of his ribs were broken. There were smaller cuts and

scrapes on his face, neck, and jaw.

       One way his facial injuries could have occurred was if he was hit in the back of

the head while lying face down on dirt or a similarly rough surface.

       If Valverde’s nose was broken while he was at his house, if it “bled profusely,”

and if he remained there for a “significant amount of time,” that could account for the

blood found inside the house.

       The cause of death was “multiple sharp and blunt impact injuries.” At one point,

however, Valverde had been strangled, as shown by petechial hemorrhages, a linear

scrape on his neck, and bruised neck muscles.




                                              6
          Cortez turned over defendant’s clothes — a hoodie jacket, a shirt, pants, and

shoes, as well as his wallet — to the police. Blood was found on the jacket and on the

pants. DNA analysis showed that it was Valverde’s blood. It was also Valverde’s blood

on the sidewalk. The pattern on the soles of defendant’s shoes matched the bloody

shoeprints found. However, there was no blood on the shoes. Not enough DNA was

found on the machete to be analyzed.

          Also on May 20, defendant was arrested for an unrelated reason. He had no

significant visible injuries. He voluntarily gave a statement about the murder to the

police.

          B.    Defense Evidence.

          Defendant testified that he had never met Tanya Gil before May 18, 2018. Around

11:00 p.m., Gil asked him to go to a party nearby; he agreed. She mentioned that she was

going to meet up with a friend.

          They walked across the street to a supermarket. Gil walked up to a man who was

sitting on the curb outside the store. She introduced him as her friend Miklo3 and said he

was going to the party, too. Miklo asked for something to drink, so they went back to

Valverde’s house and gave him a glass of water.

          While they were there, Gil and Miklo had a whispered conversation. Defendant

heard Gil tell Miklo that they should “kill [Valverde] inside of his house” because he had


          3  Miklo’s real name was Dillon Hardy. The information charged defendant
and Hardy jointly with murder. Their trials were later severed.


                                               7
allegedly committed child molestation. On cross-examination, he testified that they said

“hurt,” not “kill.”

       Defendant, Gil, and Miklo then left again, supposedly to go to the party. They

walked along the route where the blood trail was later found. Just before the field, Gil

left, supposedly to bring other friends to the party.

       Defendant followed Miklo into the field. Near the homeless encampment, Miklo

stopped. He pulled a machete out of his pants. It was not serrated. He threw defendant

to the ground face down and swung the machete above defendant’s head twice.

       He said “they” had defendant’s family, and if defendant did not bring Valverde

back within 60 minutes, his “family was going to die.” He explained that he wanted to

question Valverde about an allegation that Valverde had molested one of defendant’s

children. He told defendant not to call the police or anyone else, or again, his family

would die. Miklo picked a second, serrated machete up from the ground and gave it to

defendant, to use to bring Valverde back.

       Defendant already suspected that Valverde was molesting defendant’s four-year-

old daughter. A month earlier, he had gotten a voicemail from her, from a number he did

not recognize. She was crying and saying, “Stop,” “No,” and “Ouch.” He tried to call

the number, but it was out of service. He called his ex-girlfriend, the child’s mother, who

said the child was at home and “it wasn’t true.” The next morning, he asked his daughter

if anybody had touched her “private area”; she said no. Nevertheless, defendant was

“[u]pset” with Valverde.



                                              8
       Defendant went back to Valverde’s house, carrying the machete concealed in

Miklo’s sweater. When he arrived, he asked Valverde “if he ever molested [defendant’s]

kids.” Valverde denied it, but defendant did not believe him because “[h]e kind of

looked away.”

       Valverde got upset and punched defendant on the left cheek, “[n]ot so hard,” two

or three times. Defendant punched him back, two or three times, in the nose. Valverde

fell; his nose was bleeding. According to defendant, all of the blood later found in the

house was from Valverde’s bloody nose. Defendant denied inflicting his mouth injury or

punching him in the ribs

       Defendant got paper towels to “clean up the mess.” There were two shirts on the

floor because Valverde took off his own shirt, and defendant gave him one of his shirts to

stop the bleeding.

       Defendant then told Valverde what had passed between him and Miklo.

Defendant did not bring out the machete until Valverde asked him what was in the

sweater. He did threaten to use the machete on Valverde. However, he also promised to

use it to protect Valverde. They discussed calling the police, but defendant refused

because he was afraid for his family. Although Valverde was afraid, eventually he

agreed to go with defendant; he said, “For the safety of your children, let’s go see what is

going on.”




                                             9
       They went out the side door so they could leave with no one seeing; however,

Valverde could not go through or over the back fence, so they went back inside and out

the front door.

       Near the AutoZone, Valverde changed his mind about going and “kind of threw

himself to the [ground].” They argued. Defendant was afraid that time was running out,

so he kicked Valverde twice in the groin. He kept begging Valverde to get up. Finally,

Valverde did, and they resumed walking.

       They saw a policeman in a patrol car, “moving very slowly.” They walked up to

it, screamed, and yelled for help. The officer just rolled up his window, turned on his

spotlight, and aimed it into the field. Defendant concluded that the police “were corrupt

and probably in on it.”

       Near the homeless encampment, they encountered a Black man. He yelled, “Get

out of my house” and swung a machete at them. They tried to back away but fell. As

defendant got up, he realized that Miklo was hitting Valverde with a machete. Miklo hit

Valverde a total of three or four times. He did not hit Valverde in the mouth or strangle

him. He said, “Something for Mom and Pop’s shop.” Defendant had dropped the

machete that Miklo had given him and could not find it in the dark.

       Defendant conceded that the Black man went back into his tent and had nothing to

do with the attack.

       Once again, Miklo threw defendant to the ground and swung the machete above

his head. He then ordered defendant to follow him.



                                            10
       Apparently the police had obtained surveillance video photos of defendant with

Miklo at several locations in Moreno Valley. Defendant testified that he spent the night

following Miklo around, as ordered, including to those locations.

       First, they walked to a sewer under a bridge. There were “a couple [of] other

people” in the sewer; they appeared to know Miklo. Miklo changed into some clothes

that he had stashed there.

       Miklo then sent defendant to a flower shop to get a spray can and a trash bag that

Miklo said he would find there. Miklo wanted the spray can so he could “tag . . . the

sewer,” which somehow would prevent “arous[ing] any suspicion[.]” Defendant found

the bag but no spray can.

       Miklo left the machete behind in the sewer as they walked to a business complex,

where Miklo put something in a trash can. They walked up Nita Street, where Miklo met

with another person.

       Then they walked down Hemlock Street to a trash can in a parking lot. There

were two men and two girls there. Miklo knew one of the men and traded hats with him.

       Defendant and Miklo then walked to a Valero gas station. Photos taken at

4:37 a.m. showed defendant and Miklo together at the gas station, as well as a silver van

and a nearby police car. According to defendant, Miklo gave gloves and other stuff that

he was using at the time of the murder” to a “guy”4 who was driving a silver van. The




       4      Defendant also referred to the guy as Miklo’s “roommate.”


                                            11
guy asked “if everything was done already.” Miklo said, “Yes.” This made defendant

think Valverde was killed “over a drug debt that he owed.”

       They went to a Bank of America parking lot, where they were also photographed

together.

       Then they went to a Papa John’s, where they were photographed again around

4:00 a.m. A truck pulled up and honked; an occupant called to Miklo. Miklo then told

defendant “everything was going to be okay, . . . to just get away from Moreno Valley

[and] never come back.”

       Defendant walked to Cortez’s house, where he got a change of clothes and where

he left his clothes, shoes, and wallet. He had Cortez drop him off at the home of his

friend Miguel Lendo. He did not ask Cortez to drop him off at his family’s home because

he “was still a little scared.” He slept the whole day and night at Lendo’s.

       On May 20, defendant went first to Aryn’s house and then to his mother’s house,

but no one was home. Only then did he go to his ex-girlfriend’s home, “[t]o check if they

were alive or not.” At his direction, his ex-girlfriend called the police. When he was

arrested, he told the police what had happened.

       Defendant admitted leaving shoeprints in Valverde’s house. He could not explain

why no blood was found on his shoes; he denied washing them.




                                            12
       C.     Rebuttal.

              1.     Defendant’s prior inconsistent statements.

       Defendant had told police that, when Miklo and Gil were at Valverde’s house

“Miklo pull[ed] out a machete, put it on the table[,] and sa[id], Let’s end [Valverde] right

now[.]”

       Rather than swinging a machete over defendant’s head, defendant said that Miklo

pointed to an X on the ground, told him to put his face there, and threatened to “shav[e]”

him.

       Defendant admitted hitting Valverde in the ribs. When Valverde would not go,

defendant kicked him, then dragged him out of the house. Outside the AutoZone,

defendant kicked Valverde in the groin not twice but four times.

       Defendant said they saw a police officer, but he did not say they tried to get help

from him.

       He said Valverde was attacked by six people.

       He said a friend later told him that Valverde was actually killed because he owed

money for heroin.

              2.     Testimony of Vanessa Melendez.

       Vanessa Melendez testified that on May 19, at 2:00 or 3:00 a.m., she was in an

alley smoking methamphetamine with some friends when Miklo and defendant showed

up. Miklo introduced defendant as his friend. Defendant and Miklo used some of the

methamphetamine. One of her friends traded hats with Miklo.



                                             13
       According to Melendez, Miklo liked knives and had a lot of different ones;

however, she had never seen him with a machete.

                                             II

                     LIMITING EVIDENCE THAT THE VICTIM

                   HAD BEEN ACCUSED OF CHILD MOLESTATION

       Defendant contends that the trial court erroneously excluded evidence that he had

been told that Valverde had molested his own grandchildren.

       A.     Additional Factual and Procedural Background.

              1.     The motion in limine.

       The prosecution filed a motion in limine to exclude evidence of the fact that

Valverde had been accused of molesting his grandchildren, as more prejudicial than

probative. They represented that Valverde “was not convicted, charged, or arrested . . . .”

They argued that this evidence might be relevant to Miklo’s motive for the murder, but it

was irrelevant to defendant’s own claimed motive, which was duress. They also argued

that it would confuse the jury and take up undue time.

       The argument on the motion was very confusing, because it involved four separate

out-of-court statements regarding two separate molestation allegations:

       (1) A statement by Aryn, as much as two years before the murder, that Valverde

had molested his own grandchildren, including her son5 (Aryn’s statement).




       5      Aryn’s son was defendant’s nephew.


                                             14
       (2) A statement by defendant’s daughter, in a phone call sometime before the

murder, to the effect that Valverde had molested her (the child’s statement).

       (3) A statement by Miklo and Gil, at Valverde’s house, that they suspected

Valverde of molesting his own grandchildren (Miklo’s house statement).

       (4) A statement by Miklo, in the field, that he suspected Valverde of molesting

defendant’s daughter (Miklo’s field statement).

       Defense counsel said at first that he wanted to introduce only Aryn’s statement

because, when taken with Miklo’s house statement, it showed defendant’s motive. Then,

however, he indicated that he also wanted to introduce the child’s statement because,

when taken with Miklo’s field statement, it, too, showed defendant’s motive.

       The prosecution objected to all of this evidence.

       The trial court ruled that it would allow evidence of only “one incident,” evidently

meaning one incident of molestation. Defense counsel responded, “[I]t’s both the

incidents that caused the motivation.” The trial court, however, adhered to its ruling: “If

you want both of them to come in, I’m saying it’s too prejudicial.”

              2.     Proceedings during trial.

       Defendant testified that, at Valverde’s house, Miklo and Gil told him about

“[s]ome allegations of some child molestation.” Then, in the field, Miklo told him to

bring Valverde back “so they can question him about these allegations.”

       Defendant then volunteered that, while in the field, Miklo told him that Valverde

had allegedly molested both Aryn’s children and defendant’s own children. The



                                            15
prosecutor objected based on the pretrial ruling. The trial court struck the testimony

regarding Aryn’s children and directed defense counsel to admonish defendant not to

mention the allegation regarding Aryn’s children.

       Defendant then testified to the child’s statement and Miklo’s field statement (both

about molestation of his own child).

       On cross-examination, the prosecutor impeached defendant’s testimony about the

child’s statement. He asked (1) what number she was calling from (unknown); (2)

whether he called the number back (it was out of service); (3) whether defendant believed

the molester placed the call while the molestation was going on (“It could have been”);

(4) whether defendant called the police (no, he called his ex-girlfriend, and she said his

daughter was home and safe); (5) whether he questioned his daughter (yes, she denied

any molestation); and (6) whether defendant kept the voicemail (no).

       Defense counsel then asked again to introduce evidence of Aryn’s statement, to

“bolster[]” defendant’s credibility. The trial court adhered to its ruling.

       B.       Discussion.

       The trial court has discretion to exclude otherwise admissible evidence if it would

be more prejudicial then probative. (Evid. Code, § 352.) Prejudice, for this purpose,

includes “‘evok[ing] an emotional bias” (People v. Johnson (2019) 8 Cal.5th 475, 521),

“undue consumption of time,” “confusing the issues,” or “misleading the jury.” (Evid.

Code, § 352.)




                                             16
       “We review a trial court’s decision to admit evidence over an Evidence Code

section 352 objection for abuse of discretion. [Citation.]” (People v. Powell (2018) 5

Cal.5th 921, 961.) “‘“[A] trial court does not abuse its discretion unless its decision is so

irrational or arbitrary that no reasonable person could agree with it.”’ [Citation.]”

(People v. Charles (2015) 61 Cal.4th 308, 333.)

       Evidence that Valverde was accused of child molestation was undoubtedly

prejudicial. Such a charge is uniquely inflammatory. Child molesters are near-

universally despised, even in prison. Jurors would be tempted to minimize or ignore the

evidence against defendant out of a sense that Valverde somehow had it coming. This

was a risk even if the evidence was not admitted for its truth and even if the jury was so

instructed.

       The trial court could properly reason that two alleged instances of child

molestation were far more inflammatory than one. If the jurors learned that Valverde had

been accused of child molestation twice, two years apart, by unrelated accusers, they

were likely to conclude that he was, in fact, a child molester.

       The trial court could properly have excluded evidence of both instances of

molestation. The prosecution’s original argument was correct: Child molestation may

have been Miklo’s motivation, but defendant’s motivation was duress. Thus, this

evidence was more prejudicial than probative. In fact, evidence that defendant knew that

Valverde was suspected of child molestation — especially molestation of defendant’s

own child — actually undercut his claim of duress. It suggested that no duress was



                                             17
necessary; inferably he had reasons of his own to bring Valverde to the field to be

questioned or even killed.

       Nevertheless, the trial court bent over backwards to allow defense counsel to

present his theory of the case. It let him introduce evidence of one alleged instance of

child molestation. It even let him pick which one. Reasonably, he chose the one most

likely to affect defendant — molestation of his own child.6

       Unfortunately for defense counsel, defendant’s testimony about that incident was

destroyed on cross-examination.

       Defendant essentially argues that the trial court had a duty to help him rehabilitate

his lost credibility; if he had been allowed to testify about the allegation involving Aryn’s

child, that might have explained why he interpreted the phone call — even though it was

very inconclusive — as meaning that Valverde was molesting his daughter.

       Admittedly, at that point, the allegation involving Aryn’s child took on some

added probative value — but not much. Defendant’s account of the phone call remained

vague, inconclusive, and frankly not very believable. His ex-girlfriend assured him that




       6       Defense counsel was probably relying on defendant’s statement to the
police, which was significantly different from his testimony at trial. In it, he said he
received three voicemails, starting at 3:00 a.m. In the first, Valverde made a
characteristic grunting noise. In the second, his daughter said, “Daddy.” In the third, he
heard the grunting noise and his daughter crying and saying, “Daddy.” When he
confronted Valverde, Valverde denied everything, but then he got up and left and stayed
away for three days. Aryn confirmed that defendant’s children had been at Valverde’s
house.


                                             18
his daughter was at home and safe; his daughter denied being touched. He did not even

bother to keep the voicemail.

          At the same time, there was other evidence of why he interpreted the phone call

the way he claimed that he did — namely, in the field, Miklo told defendant that

Valverde was suspected of molesting defendant’s daughter. Based on Miklo’s field

statement, it would be reasonable that defendant might think back on the phone call and

conclude that it was evidence of molestation by Valverde. Miklo’s field statement, which

did come in, had much the same effect as Aryn’s statement would have.

          Finally, it remained true that two alleged incidents of molestation were more

prejudicial than just one. Arguably, the trial court could have struck a different balance,

but we cannot say that it abused its discretion.

          In sum, the trial court’s initial ruling was not erroneous. The fact that defendant’s

subsequent testimony was unconvincing and impeached did not require it to change that

ruling.

                                                III

                           REFUSAL TO GIVE CALCRIM NO. 224

          REGARDING THE SUFFICIENCY OF CIRCUMSTANTIAL EVIDENCE

          Defendant contends that the trial court erred by refusing to give CALCRIM

No. 224, concerning the sufficiency of circumstantial evidence.




                                                19
       The People concede that “[t]here does appear to have been error,” but they

contend that “the error was harmless beyond a reasonable doubt in view of other properly

given instructions.”

       A.     The Instructions.

       CALCRIM No. 223 explains what circumstantial evidence is; it then says:

       “Both direct and circumstantial evidence are acceptable types of evidence to prove

or disprove the elements of a charge, including intent and mental state and acts necessary

to a conviction, and neither is necessarily more reliable than the other. Neither is entitled

to any greater weight than the other. You must decide whether a fact in issue has been

proved based on all the evidence.”

       CALCRIM No. 224 says:

       “Before you may rely on circumstantial evidence to conclude that a fact necessary

to find the defendant guilty has been proved, you must be convinced that the People have

proved each fact essential to that conclusion beyond a reasonable doubt.

       “Also, before you may rely on circumstantial evidence to find the defendant

guilty, you must be convinced that the only reasonable conclusion supported by the

circumstantial evidence is that the defendant is guilty. If you can draw two or more

reasonable conclusions from the circumstantial evidence, and one of those reasonable

conclusions points to innocence and another to guilt, you must accept the one that points

to innocence. However, when considering circumstantial evidence, you must accept only

reasonable conclusions and reject any that are unreasonable.”



                                             20
       CALCRIM No. 704 is essentially identical to CALCRIM No. 224, except that it

applies to “a special circumstance allegation” rather than to guilt or innocence.

       B.     Additional Factual and Procedural Background.

       Both sides requested CALCRIM No. 223 and No. 224. The trial court said it

would “give 223, not 224. And give 223 in conjunction with 704.” It did not state its

reasons on the record. However, when it asked the prosecution to comment, the

prosecutor cited People v. Hines (1997) 15 Cal.4th 997 (Hines).

       C.     Discussion.

       “‘[A] trial court has a sua sponte duty to give [CALCRIM No. 224] in criminal

cases “where circumstantial evidence is substantially relied upon for proof of guilt . . . .”’

[Citation.]” (People v. Burch (2007) 148 Cal.App.4th 862, 870.)

       Hines held that, when the trial court gave the predecessor of CALCRIM No. 224,

regarding guilt, it was not “prejudicial error” to refuse to give the predecessor of

CALCRIM No. 704, regarding a special circumstance allegation. (Hines, supra, 15

Cal.4th at pp. 1051-1052.) We accept that jurors will understand that an instruction that

applies to “guilt[]” also applies to a special circumstance. It does not follow, however,

that they will understand that an instruction that is specifically limited to a special

circumstance allegation also applies to guilt in general. Thus, the trial court erred.

       The error, however, was harmless. As the People point out, the jury found the

special circumstance true; the elements of the special circumstance were equivalent to the

elements of felony murder.



                                              21
       The jury was instructed that felony murder required “that:

       “One, the defendant committed kidnapping.

       “Two, the defendant intended to commit kidnapping.

       “Three, if the defendant did not personally . . . commit kidnapping, then a

perpetrator committed kidnapping.[7]

       “Four, while committing kidnapping, the perpetrator caused the death of another

person.

       “And five, the defendant was a major participant in the kidnapping.

       “And six, when the defendant participated in the kidnapping, he acted with

reckless indifference to human life.” (CALCRIM No. 540B.)

       It was also instructed that the special circumstance required that:

       “One, the defendant committed kidnapping.

       “Two, the defendant intended to commit kidnapping.

       “Three, if the defendant did not personally commit kidnapping, then a perpetrator,

whom the defendant was aiding and abetting before or during the killing, personally

committed kidnapping.




       7     Actually, the trial court misread this instruction, as requiring that “if the
defendant did not personally intend to commit kidnapping, then a perpetrator committed
kidnapping.” (Italics added.)
       Defendant does not contend that this was reversible error. The trial court’s slip of
the tongue was manifestly harmless, because, as we will discuss, in connection with the
special circumstance, the jury was required to find that “the defendant intended to
commit kidnapping.”


                                             22
       “And four, the defendant or co-participant did an act that caused the death of

another person.” (CALCRIM No. 730.)

       Moreover, if defendant was not the actual killer, the special circumstance also

required that:

       “[Five], the defendant’s participation in the [kidnapping] began before or during

the killing.

       “[Six], the defendant was a major participant in the [kidnapping].

       “And [seven], when the defendant participated in the [kidnapping], he acted with

reckless indifference to human life.” (CALCRIM No. 703.)

       Consistent with these instructions, it has been held that felony murder and a

felony-murder special circumstance have “the same elements of proof.” (People v.

Farfan (2021) 71 Cal.App.5th 942, 953-954.)

       The erroneous failure to give an instruction is harmless when “‘the jury

necessarily resolved, although in a different setting, the same factual question that would

have been presented by the missing instruction; [citation] in a manner adverse to

defendant.” (People v. Wright (2006) 40 Cal.4th 81, 99; see generally id. at pp. 98-99.)

       Defendant hypothesizes that the jury may have erroneously found him guilty of

felony murder and then “almost automatically” concluded that the special circumstance

was true, without bothering to consider CALCRIM No. 704. This argument breaks the

rule that “‘[a]bsent some showing to the contrary, we presume the jury followed the

court’s instructions.’ [Citation.]” (People v. Krebs (2019) 8 Cal.5th 265, 335.)



                                            23
       The Supreme Court rejected a similar argument in People v. Gonzalez (2018) 5

Cal.5th 186. There, the defendants were found guilty of first degree felony murder. (Id.

at p. 194.) The trial court erroneously failed to instruct on first degree murder with

malice or on the lesser included offenses of second degree murder, voluntary

manslaughter, and involuntary manslaughter. (Id. at pp. 194-195.) The Supreme Court

held that the error was harmless because the jury also found a robbery-murder special

circumstance to be true, and thus implicitly but necessarily found that the defendant was

guilty of first degree felony murder. (Id. at pp. 200-203.)

       The defendants argued “that the felony-murder conviction ‘essentially

compell[ed]’ the jurors to find the robbery-murder special-circumstance allegation true.”

(People v. Gonzalez, supra, 5 Cal.5th at p. 201.) The Supreme Court said that this

argument “fail[s] to persuade.” (Ibid.) It relied, in part, on “the presumption that juries

understand and follow instructions . . . .” (Ibid.) It also noted that “[t]he trial court

specifically instructed the jury to take the questions of felony murder and the special

circumstance separately . . . .” (Ibid.) Here, similarly, the trial court instructed, “If you

find the defendant guilty of first degree murder, you must also decide whether the People

have proved that the special circumstance is true.” (CALCRIM No. 700.)

       Finally, defendant argues that the duress and necessity instructions (CALCRIM

Nos. 3402, 3403) by their terms applied to a finding of guilt, and not to the special

circumstance. Thus, he argues, the jury may have found the special circumstance true

without considering these defenses.



                                              24
       As mentioned, however, the instructions on the special circumstance required the

jury to find that defendant “committed kidnapping.” The duress and necessity

instructions were not limited to murder. In fact, as the prosecution’s only theory of

murder was felony murder, the broad general statements in those instructions — that

“[t]he defendant is not guilty” if he acted under either duress or necessity — necessarily

applied to the underlying kidnapping. Thus, in finding that the special circumstance

allegation was true, the jury must have considered — and rejected — both duress and

necessity.

       We therefore conclude that the trial court’s failure to give CALCRIM No. 224,

although erroneous, was harmless.

                                                IV

                         FAILURE TO INSTRUCT ON FLIGHT

       Defendant contends that the trial court erred by failing to give a flight instruction.

       CALCRIM No. 372, with the appropriate wording choices for this case, says: “If

the defendant fled immediately after the crime was committed, that conduct may show

that he was aware of his guilt. If you conclude that the defendant fled, it is up to you to

decide the meaning and importance of that conduct. However, evidence that the

defendant fled cannot prove guilt by itself.”

       Neither side requested a flight instruction, and the trial court did not give one. A

trial court, however, has a duty to give a flight instruction sua sponte whenever “evidence




                                                25
of flight of a defendant is relied upon as tending to show guilt . . . .” (Pen. Code,

§ 1127c; see also People v. Najera (2008) 43 Cal.4th 1132, 1139, fn. 4.)

         “‘In general, a flight instruction “is proper where the evidence shows that the

defendant departed the crime scene under circumstances suggesting that his movement

was motivated by a consciousness of guilt.” [Citations.] “‘[F]light requires neither the

physical act of running nor the reaching of a far-away haven. [Citation.] Flight

manifestly does require, however, a purpose to avoid being observed or arrested.’”

[Citation.]’ [Citation.]” (People v. Leon (2015) 61 Cal.4th 569, 607.) The instruction

must be given when there is “‘substantial evidence of flight . . . .’” (People v. Pensinger

(1991) 52 Cal.3d 1210, 1245.) “The evidentiary basis for the flight instruction requires

sufficient, not uncontradicted, evidence.” (People v. Richardson (2008) 43 Cal.4th 959,

1020.)

         The People argue that there was no substantial evidence of flight. They point out

that, according to defendant’s own account, he wandered around Moreno Valley with

Miklo while Miklo encountered various acquaintances. After the stop at the sewer, they

were largely in public; they were even photographed by multiple security cameras. All

this time, Valverde’s blood was on defendant’s clothing.

         This overlooks the fact that defendant did not go home. He did not go to

Valverde’s house, where he was then living. He knew that Aryn would come looking for

her father, so by not going there, he was leaving her to confront the bloody scene, alone




                                              26
and with no explanation. He also did not go to his mother’s home or the home of his

ex-girlfriend and children.

       Of course, defendant testified that he stayed with Miklo only under duress. The

jury, however, did not have to believe this, and on that view, staying with Miklo

constituted flight. In addition, even after Miklo bade him farewell, defendant still did not

go home or to his mother’s. He did not go to the home of the mother of his children —

even though Miklo had supposedly threatened to kill them — until the second day after

the murder. Instead, he went first to the home of his friend Cortez, so he could get rid of

his bloody clothes, and then to the home of his friend Lendo. It was reasonably inferable

that this showed consciousness of guilt and thus constituted flight.

       The People also argue, however, that the failure to give a flight instruction was

harmless. “[T]he standard of reversible error as applied to jury instructions is whether it

is reasonably probable that a result more favorable to the defendant would have occurred

had the correct instruction been given.” (People v. Burgener (1986) 41 Cal.3d 505, 538,

disapproved on other grounds in People v. Reyes (1998) 19 Cal.4th 743, 745, 748-754,

756; see also People v. Turner (1990) 50 Cal.3d 668, 695 [giving flight instruction was

harmless under reasonable probability standard].) Defendant cites no case holding that

the failure to give a flight instruction was prejudicial, and our research has revealed none.

       Appellants object more often to the giving of a flight instruction than to the failure

to give one. This is because the instruction calls the jurors’ attention to any evidence that

arguably shows flight and suggests that consciousness of guilt is a possible inference.



                                             27
Thus, the failure to give a flight instruction can almost never be prejudicial. (People v.

Roy (1971) 18 Cal.App.3d 537, 551 [“The instruction could have been more helpful to

the prosecution than to the defendant.”], disapproved on other grounds in People v. Ray

(1975) 14 Cal.3d 20, 29-30, 32; People v. Sheldon (1967) 254 Cal.App.2d 174, 181

[omission of instruction “‘was more favorable than harmful to’” defendant]; People v.

Williams (1960) 179 Cal.App.2d 487, 491 [same].)

       This is particularly true of the first part of the instruction, “If the defendant fled

immediately after the crime was committed, that conduct may show that he was aware of

his guilt.” However, it is also true of the next part of the instruction, “If you conclude

that the defendant fled, it is up to you to decide the meaning and importance of that

conduct.” The jury here was instructed, as usual, that “You must decide what the facts

are. It is up to all of you, and you alone, to decide what happened . . . .” (CALCRIM No.

200.) This makes the same point, albeit more generally.

       That leaves the part of the instruction that says, “evidence that the defendant fled

cannot prove guilt by itself.” Again, however, other instructions make the same point

more generally, including the general instruction on proof beyond a reasonable doubt

(CALCRIM No. 220), as well as other instructions requiring proof of particular matters

beyond a reasonable doubt. (CALCRIM No. 704 [special circumstance], CALCRIM

No. 1215 [absence of consent and absence of a reasonable belief in consent]; CALCRIM

No. 3402 [absence of duress].)




                                              28
         Particularly on this record, there is no reasonable probability that the jury

mistakenly believed it could infer guilt from flight alone. The evidence, the instructions,

and the arguments of counsel would have made it well aware that it had to decide

whether defendant was acting under duress or legal necessity.8

         Defendant notes that the prosecutor argued that he spent hours with Miklo after

the murder and that this proved that he was neither under duress nor in fear for his family.

He argues that the absence of a flight instruction somehow led the jury to view this

conduct as evidence of consciousness of guilt when it was really evidence of duress.

Even with a flight instruction, however, the prosecutor could and would have made the

same argument. Moreover, even after Miklo split up with defendant, defendant still did

not contact his family for over 24 hours. The prosecutor quite properly argued that this

was additional evidence of absence of duress. Giving a flight instruction would not have

changed anything about the jury’s evaluation of this evidence.

         We therefore conclude that the failure to give a flight instruction was harmless

error.

         Defendant asks us, if we find more than one error, to consider their cumulative

prejudicial effect. In part III, ante, we held that the trial court erred by refusing to give

CALCRIM No. 224. In this part, we hold that it erred by failing to give a flight


         8      Defendant testified that Valverde agreed to go to the field. However, he
also testified that, at the AutoZone, Valverde changed his mind, and he (defendant)
kicked him in the groin to get him moving again. As a result, neither consent nor a
reasonable belief in consent was really a viable defense.


                                               29
instructions. However, we know for a fact that the refusal to give CALCRIM No. 224

did not affect the jury’s verdict. We also know it is not reasonably probable that the

failure to give a flight instruction could have been prejudicial. Thus, there could be no

cumulative prejudice.

                                             V

                   ABILITY TO PAY A $10,000 RESTITUTION FINE

       Defendant contends that the trial court erred by imposing a $10,000 restitution

fine, the statutory maximum, without holding a hearing on his ability to pay and without

sufficient evidence of his ability to pay.

       A.     Additional Factual and Procedural Background.

       At the time of sentencing, defendant was 32 years old. The trial court found, “The

defendant is indigent.” It expressly declined to impose booking fees (Gov. Code,

§ 29550) or presentence investigation costs (Pen. Code, § 1203.1b). It also did not

impose a court facilities assessment (Gov. Code, § 70373) or a court operations

assessment (Pen. Code, § 1465.8, subd. (a)(1)). However, it did impose a restitution fine

of $10,000. (Pen. Code, § 1202.4.) It also awarded victim restitution of $5,020.89.

       Defense counsel objected that defendant lacked the ability to pay the restitution

fine. The trial court said, “He looks healthy to me. I think he’s going to be working in

prison. Does he have any kind of illness?”

       Defense counsel responded, “He doesn’t. . . . [T]he wages are really low. I think

there’s some limitation of their income within the next year. . . . He’s going to be in



                                             30
maximum security, level four. He’s not going to have the opportunity to work for some

time because he’s not going to be in the right classification to work.”

       The trial court nevertheless adhered to its ruling.

       B.       Discussion.

       Defendant relies on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas),

which held that due process and equal protection prohibit the imposition of a criminal

restitution fine in the absence of a finding, following a hearing, that the defendant has the

ability to pay. (Id. at pp. 1160, 1164-1172.)

       Preliminarily, we conclude that the People have forfeited three issues.

       First, the People do not argue that we should not follow Dueñas. The validity of

Dueñas is currently pending before our Supreme Court. (People v. Kopp (2019) 38

Cal.App.5th 47, review granted Nov. 13, 2019, S257844.) In People v. Taylor (2019) 43

Cal.App.5th 390, this court followed Dueñas, because the People had not argued that we

should not. (Taylor, supra, at pp. 397-399.) In this case, the People once again do not

argue that we should not follow Dueñas. Under Taylor, then, we treat any such argument

as forfeited.

       Second, the People do not argue that defendant had the burden of proving inability

to pay. Dueñas held that the prosecution has the burden of proving ability to pay.

(Dueñas, supra, 30 Cal.App.5th at pp. 1160, 1173.) Following the approach in Taylor,

then, we treat this argument, too, as forfeited.




                                              31
       Third, the People do not argue that Dueñas does not apply to persons who, like

defendant, have been sentenced to life in prison without the possibility of parole. In

Dueñas itself, the defendant had been placed on probation. (Dueñas, supra, 30

Cal.App.5th at p. 1162.) The court was concerned, as a matter of due process, with the

“potentially devastating” civil and criminal consequences of failure to pay. (Id. at pp.

1167-1168; but see People v. Aviles (2019) 39 Cal.App.5th 1055, 1069-1072 [ability to

pay issue should be analyzed under the excessive fines clause, not the due process

clause].) In this respect, a prisoner incarcerated for life is not similarly situated to a

probationer released back into society. Nevertheless, again following Taylor’s approach,

we treat this argument as forfeited.

       Defendant argues that he was denied an ability-to-pay hearing. As a result of

defense counsel’s objection, however, he did have a hearing on this issue. Defense

counsel presented argument. He did not ask to present any evidence at that hearing and

did not request a continuance in order to do so. The trial court proceeded to make a

finding of ability to pay, based on defendant’s ability to earn wages in prison. Defense

counsel did not object that this was not a sufficient hearing.

       More to the point, defendant also argues that the trial court’s finding of ability to

pay was not supported by sufficient evidence.

       “[Defendant]’s ability to pay includes ‘[his] ability to obtain prison wages . . . .’

[Citations.]” (People v. Cervantes (2020) 46 Cal.App.5th 213, 229.) Although “every

able-bodied prisoner” must work (Pen. Code, § 2700), “[a]n inmate’s assignment to a



                                               32
paid position is a privilege dependent on available funding, job performance, seniority

and conduct.” (Cal. Code Regs., tit. 15, § 3040, subd. (k), italics added.)

        “Prison wages range from $12 to $56 per month, depending on the job and skill

level involved. [Citation.] Up to 50 percent of [defendant]’s wages . . . will be deducted

to pay any outstanding restitution fine, plus another 5 percent for the administrative costs

of this deduction. [Citations.]” (People v. Cervantes, supra, 46 Cal.App.5th at p. 229.)

Likewise, up to 50 percent of his wages will be deducted to pay the victim restitution,

plus another 5 percent for administrative costs. (Cal. Code Regs., tit. 15, § 3097, subd.

(c).)

        The People presented no evidence that defendant was sufficiently skilled to earn

more than the minimum $12 a month. They also presented no evidence that he was likely

to obtain a paid rather than an unpaid position.

        Even if we assume that defendant will be paid $12 a month, he could pay only

$5.40 a month (see People v. Taylor, supra, 43 Cal.App.5th at p. 402) toward the

restitution fine and $5.40 a month toward victim restitution. At that rate, it would take

him more than 77 years just to pay the victim restitution, and at that point, he would still

owe $4,900 of the restitution fine. Thus, there was no evidence that defendant could pay

the restitution fine during his natural life.

        Accordingly, we will reverse, solely with respect to the restitution fine, and

remand for a new ability-to-pay hearing.




                                                33
                                             VI

                                      DISPOSITION

       The order imposing a restitution fine is reversed; in all other respects, the

judgment is affirmed. On remand, the trial court must reconsider the imposition and the

amount of the restitution fine.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                 RAMIREZ
                                                                                       P. J.


We concur:

McKINSTER
                           J.

RAPHAEL
                           J.




                                             34